Citation Nr: 1428803	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the liver.  

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability of the gall bladder.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability of the spleen. 

4. Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The issues of service connection for a back disability, bursitis, headaches, hearing loss, and tinnitus were raised by the record in September 2013 but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1970 to October 1974. 

This issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a disability of the spleen, liver, and gall bladder comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in which the RO denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 as a result of VA treatment.  The issue of service connection for a psychiatric disorder, to include depression is before the Board on appeal from a rating decision dated in February 2012.  

In March 2009, the Veteran testified at a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.  In October 2011, the Veteran was notified that the Veterans Law Judge who held his hearing in March 2009 was no longer employed by the Board.  He was given the opportunity to request another Board hearing, however he indicated that he did not wish to have another Board hearing and requested that his case be considered based on the evidence of record.  

In December 2009, the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 was remanded for further development.  In October 2012 the Board denied the issue and the Veteran appealed the Board's denial.  In an Order, dated in June 2013, the U.S. Court of Appeals for Veterans Claims granted a Joint Motion to Remand (JMR) dated in June 2013, and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

Subsequent to the June 2013 JMR, the Veteran's attorney submitted additional evidence, which includes a favorable private opinion received in May 2014 regarding the liver disability and records that were before the Board at the time of its October 2012 decision.  Thus the only new evidence is the favorable private opinion received in May 2014; however, a waiver of initial RO review is not necessary in light of the Board's favorable disposition below.  

A review of the Virtual VA paperless claims processing system includes VA treatment records from 2005 to 2012.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

The Board notes that the issue was previously characterized as entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the spleen, liver, and gall bladder.  In light of the favorable disposition granting compensation under 38 U.S.C.A. § 1151 for disability of the liver and gallstones, the disabilities have been separated and the issues recharacterized as reflected on the title page.  

The issue of service connection for depression is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's hepatitis C was aggravated by VA treatment resulting in additional liver disability.  

2. Gallstones were caused by the Veteran's hepatitis C that was aggravated by VA treatment.

3. Additional disability of the spleen was not caused or aggravated by VA treatment.  


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C.A. § 1151 for additional liver disability have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).

2. The criteria for compensation under 38 U.S.C.A. § 1151 for gallstones have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).

3. The criteria for compensation under 38 U.S.C.A. § 1151 for disability of the spleen have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letters dated in March 2006 and in August 2006.  In August 2006 the Veteran was notified of the evidence needed to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In March 2006 he was notified of the provisions for disability ratings and for the effective date of the claims.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining all identified and available evidence needed to substantiate the claims.  All identified VA medical records, private medical records, Social Security records, and lay statements have been associated with the claims folder.  

There are several VA and private opinions of record.  Most recently, in May 2014 an opinion was received from a private doctor regarding an additional liver disability caused by VA treatment.  

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, in the instant case the Board finds that other than the Veteran's naked allegations regarding a spleen disability caused by VA treatment, the record does not indicate that the spleen disability was caused by VA treatment.  For these reasons, a VA medical opinion is not necessary to decide the claims of entitlement to compensation under 38 U.S.C.A. § 1151 for a disability of the spleen.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. 
§ 3.159(c)(4)(i)(C) .

During the Board hearing, the Veterans Law Judge discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The evidence of record is adequate to make a determination on the issues decided herein and there is no additional evidence which needs to be obtained.  

Legal Criteria

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation applicable to 1151 for claims received on or after October 1, 1997 is 38 C.F.R. § 3.361, which provides that, in order to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.   VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

For claims received for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

Analysis

The Board has an obligation to provide adequate reasons and bases supporting its decision, however there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the issues on appeal.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran, who has a history of hepatitis C, asserts that VA negligently prescribed him hepatoxic drugs (ibuprofen and Tylenol #3) from 1997 to 2004.  He is seeking compensation under 38 U.S.C.A. § 1151 for additional disability (claimed as liver, spleen, and gall bladder damage) due to the VA treatment of various orthopedic complaints with these medications.  See e.g. February 2006 claim, September 2009 notice of disagreement.


Liver

The weight of the evidence of record shows that the Veteran's liver disability was aggravated by the hepatoxic drugs VA prescribed him from 1997 to 2004 for his orthopedic complaints.  

An abdominal ultrasound in July 1998 shows mild hepatosplenomegaly with diffuse increased echogenicity in the liver probably secondary to underlying fatty replacement or hepatocellular disease.  

A liver and spleen scan in March 1999 was essentially unremarkable liver/spleen scan, showing a questionable mild left lobe enlargement.  

A liver and spleen scan in March 2000 shows mild enlargement of the left lobe of the liver; otherwise, no significant abnormalities were demonstrated.

An abdominal ultrasound in August 2003 shows the liver was moderately enlarged and the echo-texture was somewhat coarsened and heterogeneous, limiting the evaluation.  The impression was mildly coarsened liver consistent with diffuse hepatocellular disease, which is most frequently related to fatty infiltration, borderline enlargement of liver and spleen; cholelithiasis (gallstones).  

VA records from 1998 to 2005 show that the Veteran on numerous occasions was prescribed codeine 30/acetaminophen tablets and ibuprofen.  The records during this period also are replete with liver tests that were noted to be abnormal.  

The Veteran's medication profile reflects that he was prescribed 90 tablets of ibuprofen 600 mg with 6 refills in July 1997; he did not refill this prescription.  January 1998 tests indicate that aspartate transaminase (AST) (also referred to as serum glutamic oxaloacetic transaminase (SGOT)) was 112 and alanine transaminase (ALT) (also referred to as serum glutamic pyruvate transaminase (SGPT)) was 243.  July 1998 tests indicated that AST was 118 and ALT was 238.  His medication profile reflects that he was prescribed 30 tablets of ibuprofen 600 mg in July 1998.  In August 1998, test results on two different days showed that AST was 83 and 114; ALT was 175 and 227. 

An August 1998 treatment record notes that the Veteran had no problems with hepatitis C until December 1997.  He complained of tiredness, chest congestion, and erratic sleep patterns.  It was noted that he occasionally took Tylenol #3 for dental problems.  The Veteran's medication profile reflects that he was prescribed 20 tablets of codeine 30/acetaminophen 300 mg in September 1998.  

In February 1999, test results on two different days showed that AST was 87 and ALT was 191.  His medication profile reflects that he was prescribed 30 tablets of ibuprofen 600 mg and 60 tablets of indomethacin 25 mg in March 1999.  In April 1999, he was prescribed 90 tablets of indomethacin 25 mg with 2 refills; he did not refill the prescription  He was prescribed 90 tablets of ibuprofen 600 mg with 3 refills in June 1999; he did not refill the prescription.  In July 1999, the Veteran complained of fatigue, sharp pain in his lower abdomen, and some diarrhea.  It was noted that his medications included ibuprofen (800 mg, tid) and indomethacin ( 25 mg q8h) for back pain and that he should return to the clinic in 3 to 4 months.  July 1999 tests indicated that AST was 80 and ALT was 230.  The Veteran's medication profile reflects that he was prescribed 30 tablets of hydrocodone 5/acetaminophen 500 mg in July 1999; he was twice prescribed 20 tablets of codeine 30/acetaminophen 300 mg in August 1999.

The Veteran's medication profile reflects that he was prescribed 50 tablets of codeine 30/acetaminophen 300 mg in February 2000.  In February 2000, test results showed that HCV viral load was 1,000,000 copies/ml; AST was 70; and ALT was 166.   In July 1999 the Veteran  examiner noted that in December 1997 the Veteran was diagnosed with hepatitis C.  He was prescribed 800 mg of ibuprofen.  

The Veteran's medication profile reflects that he was prescribed 10 tablets of codeine 30/acetaminophen 300 mg in October 2000 and 30 tablets in November 2000.

In January 2001, a VA record shows that the Veteran complained of severe right shoulder pain with decreased range of motion.  It was noted that the Veteran could not take Tylenol because of hepatitis C and that the Veteran said NSAIDs were of no use in treating his pain.  An addendum notes that X-rays were negative and he was given Tylenol #3 for pain for 30 days.  The Veteran's medication profile reflects that he was prescribed 100 tablets of codeine 30/acetaminophen 300 mg in January 2001.  He filled the prescription each month through June 2001. 

An August 2001 note indicates that the Veteran requested a refill on Tylenol #3 for pain and that he was offered alternate medication (i.e., NSAIDs) but said that he could not take NSAIDs because of hepatitis C.  The following day, it was noted that the Veteran was very upset that the nurse had not given him Tylenol #3.  He said that knowing his liver problem, he was very careful not to take too much and only took it when he was in a lot of pain.  His medication profile reflects he was prescribed 30 tablets of codeine 30/acetaminophen 300 mg in August 2001.  In October 2001, he was prescribed 60 tablets.  

April 2003 test results showed AST was 75.  June 2003 tests indicated that AST was 66 and ALT was 132.  The Veteran's medication profile reflects he was prescribed 30 tablets of codeine 3/acetaminophen 300 mg with 2 refills in July 2003; the Veteran did not refill the prescription. 

The Veteran's medication profile reflects he was prescribed 20 tablets of codeine 30/acetaminophen 300 mg in September 2003.  In October 2003, AST was 69 and ALT was 141.  Active medications were noted to include codeine 30/acetaminophen 300 mg (1 tablet four times a day for pain).  In November 2003, he was prescribed 40 tablets of codeine 30/acetaminophen 300 mg and 40 tablets of hydrocodone 5/acetaminophen 500 mg.

February 2004 test results indicate that AST was 132 and ALT was 233.  A March 2004 record reflects that the Veteran was seen for an exacerbation of low back pain radiating around the right sacroiliac joint.  He noted some help with Tylenol #3 and methocarbamol.  It was noted that the Veteran had hepatitis C and was aware of the danger to his liver with these medications and that they should be used sparingly.  His medication profile reflects that he was prescribed 120 tablets of codeine 30/acetaminophen 300 mg with 1 refill in March 2004, which was refilled the following month.  A June 2004 treatment record indicates the Veteran's active medication included codeine 30/acetaminophen 300 mg (take 1-2 tablets every 4 hours as needed for pain).  August 2004 tests indicated that AST was 88 and ALT was 147.

March 2005 tests indicated that AST was 108 and ALT was 172.  A March 2005 CT scan of the pelvis noted that an unenhanced limited study of the liver, spleen, kidneys, adrenal glands, and pancreas was unremarkable.  Cholelithiasis was noted.  His medication profile reflects that he was prescribed 30 tablets of codeine 30/acetaminophen 300 mg with 1 refill in March 2005.  The Veteran lost the prescription on the bus and was given a prescription for 120 tablets that same day.  August 2005 tests indicated that AST was 93 and ALT was 141. 

On VA examination in October 2010, the examiner noted a December 2007 ultrasound shows hepatosplenomegaly with fibrofatty echogenicity of the liver and cholelithiasis.  

In May 2014, the Veteran's attorney submitted an opinion from a private doctor, 
Dr. S., who has been practicing medicine for 40 years  Dr. S. noted that the Veteran was given large prescriptions of acetaminophen, which is hepatoxic, over a long period of time.  He also noted that it is undisputed that Tylenol codeine and ibuprofen are hepatoxic drugs.  Dr. S. stated that he strongly believed that the appropriate standard of care was breached in this case as the Veteran was not treated for pain with the least harmful methods.  He also found that the appropriate standard of care was breached as there was a shocking number of different VA health care providers who prescribed acetaminophen to the Veteran and there was no accounting for the total amount of hepatoxic drugs the Veteran was given in any one period of time.  Further, there was no coordination between a hepatologist and the prescription of hepatoxic drugs.  Dr. S. noted that the VA examiner who rendered an opinion in October 2010 significantly under reported the amount prescribed, as the VA examiner indicated that the Veteran was given 640 pills when in fact he was given over 1800 pills.

Dr. S. determined that the Veteran incurred an additional disability of the liver as his liver disability, diagnosed as hepatitis C in 1997, was aggravated by the medications that he was prescribed by VA.  He found it highly probative that a liver scan in March 1999 was unremarkable and an ultrasound in August 2003 showed a mildly coarsened liver consistent with diffuse hepatocellular disease that appeared to be moderately enlarged.  Dr. S. elaborated that the term heterogeneous indicated that the cells were no longer uniform and that the liver significantly degenerated in the 4 years and 4 months between the tests.  He noted that while alcohol can expedite the progression of liver disease, the record shows that alcohol use is not a factor in the instant case and the only risk factors in present case for the rapid progression were hepatoxic prescriptions.  

Dr. S. referred to drug information in the file on acetaminophen, which indicated that the low dose of acetaminophen therapy was well tolerated in hepatic disease while cases of hepatotoxicity at daily doses of 4 grams or less were reported.  There also was a warning to avoid chronic use of acetaminophen in patients with hepatitis impairment.  Dr. S. opined that the acetaminophen prescribed to the Veteran was not limited nor low-dose and the chronic use of acetaminophen was poor medical practice.  He found that the amount of acetaminophen prescribed to the Veteran was substantially below a reasonable standard of care.  He noted that none of the physicians he has practiced with would have prescribed that much acetaminophen as it is just too risky for patients with hepatitis.  

In short, Dr. S. opined that the Veteran's hepatitis C was aggravated by VA treatment resulting in an additional disability, which was enlargement of the liver.  He found that the aggravation was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in failing to furnish the requisite treatment.  His analysis shows that given the Veteran's history of hepatitis C, VA failed to exercise the degree of care that would be expected of a reasonable health care provider in dispensing the medication.   

The Board finds his opinion to be highly probative as it is consistent with the evidence of record, described above, and with other favorable private opinions and medical literature of record.  See e.g., private opinion dated in November 2006; and January 2010 article from the Cleveland Clinic Journal of Medicine stating that acetaminophen is the leading cause of acute liver failure in the U.S.  The thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Furthermore Dr. S.'s opinion also is consistent with the VA examiner's acknowledgement in October 2010 that large doses of acetaminophen with codeine and ibuprofen could be harmful to the liver when taken in large doses.  

There are also medical opinions of record finding that an additional liver disability was not caused by VA treatment.  On VA examination in October 2010, the examiner opined that it was less likely as not that any current disorder of the liver was the result of VA medical treatment, in particular the prescription of Tylenol with codeine and ibuprofen and that any current disorder was due to the natural progression of a disease or injury that occurred prior to the prescription of Tylenol with codeine and ibuprofen.  The examiner's rationale was that the Veteran's liver function had been stable and did not worsen while taking the medication; that even though these medications can be found to be harmful to liver tissue when taken in large doses, they have not been found to be harmful in therapeutic doses; and that the medication prescribed did not exceed the recommended doses and was prescribed due to the Veteran's complaints of significantly painful conditions.  An opinion from the Veteran's Health Administration (VHA) was obtained in May 2012.  The VHA examiner, Dr. H., concluded that the Veteran's liver disease progressed between 1997 to 2004, acetaminophen can cause acute or subacute liver injury when taken in excessive doses (greater than 2.5 g daily), the AST and ALT elevations were caused by the hepatitis C, and the doses of acetaminophen given to the Veteran were within the safe range.  While Dr. H. is the Chief of Hepatology at the Richmond VA Medical Center, he noted that he was not a specialist in hepatotoxicity.  

The parties to the Joint Motion agreed that both the October 2010 VA opinion and the May 2012 VHA opinion were inadequate for the following reasons.  The October 2010 VA examiner reported that from 1998 to 2005 the Veteran was prescribed 640 (acetaminophen with codeine) tablets, however the parties concurred that a thorough review of the Veteran's file shows that during this period over 1800 tablets were prescribed, to include 1314 tablets of acetaminophen with codeine.  They believed that the VA examiner's discrepancy was based on failure to consider the Veteran's prescription refills.  Thus the parties found that the examiner's opinion was not based upon an accurate factual predicate and that an additional medical opinion should be secured on this matter.  As for the May 2012 VHA opinion, they noted that the VHA examiner disclosed that he was not a specialist in hepatotoxicity and recommended an expert to contact if a specialist opinion was required regarding causation.  The JMR parties concluded that it was unclear what the VHA examiner meant by writing an opinion on causation while suggesting that a further opinion on causation was warranted.  

In light of the newly received favorable private opinion in May 2014 along with the other evidence of record, the Board finds that the weight of the evidence supports the conclusion that VA treatment aggravated the Veteran's hepatitis C resulting in an additional disability.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that an award for additional disability of the liver under 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Gall Bladder 

The weight of the evidence of record shows that the Veteran's liver disability that was aggravated by the hepatoxic drugs VA prescribed him from 1997 to 2004, caused his gallstones.

The July 1998 ultrasound shows that the gall bladder was normal.  The August 2003 ultrasound shows gallstones.  

In August 2008, Dr. D. provided a qualified medical evaluation supplemental report for the Veteran's workers compensation claim, which mostly relates to the likely source of his hepatitis C infection.  Of note, however, Dr. Dickstein indicated that liver dysfunction can cause gallstones: "(t)he presence of gallstones is consistent with the diagnosis of hepatitis, and would probably be secondary to that."  In May 2012, the VHA examiner stated that cholelithiasis may be associated with chronic liver disease, particularly cirrhosis.

In January 2011, the Veteran submitted a private medical opinion from Dr. B.  Dr. B. cited reports of liver injury and death being associated with acetaminophen medications.  He opined that logical medical principles state that if the normal liver is damaged by acetaminophen, then it is very likely that even therapeutic Tylenol treatments to an infected liver will also cause irreversible accelerated liver damage.  Dr. B. also noted that gallstones are findings of liver worsening damage while the Veteran was prescribed Tylenol.  

In short, the evidence shows that the Veteran's liver disability that was aggravated by VA treatment caused the gallstones.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that an award for gallstones under 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Spleen 

The threshold question in this case is whether there is a disability of the spleen that resulted from VA treatment.  

The July 1998 ultrasound shows that the spleen was slightly enlarged.  The August 2003 ultrasound shows moderate enlargement of the spleen and gallstones.  In February 2006, the Veteran claimed that his VA doctor on March 16, 2004 told him that there was a causal link between the medications VA prescribed him and his spleen damage.  The Veteran claimed that with excessive amounts of acetaminophen and ibuprofen the ability of the liver in filtering the bile to help break up the cholesterol does not occur and gallstones are formed.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus the Veteran is competent to state that his doctor told him that VA treatment caused an additional disability of the spleen.  However the Board must still determine whether his statement is credible.  Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  In the instant case the Board finds that the Veteran's statement is not credible as it is inconsistent with his VA evaluation on March 16, 2004.  The evaluation report on March 16, 2004 shows that the Veteran was prescribed Tylenol #3 and a methocarbamol refill for low back pain.  The examiner indicated that the Veteran had hepatitis C and was aware that the medications should be used sparingly as they could damage his liver.  The examiner did not relate a spleen disability to VA treatment.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against compensation under 38 U.S.C.A. § 1151 for a disability of the spleen.  There is no doubt to resolve.  Accordingly, the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for an additional liver disability is granted.  

Compensation under 38 U.S.C.A. § 1151 for gallstones is granted.  

Compensation under 38 U.S.C.A. § 1151 for a spleen disability is denied.



REMAND

In March 2013 the Veteran requested a Travel Board hearing regarding the issue of service connection for a psychiatric disorder, to include depression.  He should be afforded the opportunity to have such a hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps to have the Veteran scheduled for a hearing at the local office before a Veterans Law Judge.  The Veteran should be notified of the date and time of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


